UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2201


SANDRA LEE BARCUS,

                Plaintiff - Appellant,

          v.

SEARS, ROEBUCK AND CO.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-00724-CCB)


Submitted:   February 27, 2014            Decided:   March 18, 2014


Before KING, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra Lee Barcus, Appellant Pro Se.      Amy Bess, VEDDER PRICE,
PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sandra Lee Barcus appeals the district court’s order

granting Sears, Roebuck & Co.’s motion for summary judgment on

her claim of quid pro quo sexual harassment, in violation of 42

U.S.C.    §    2000e.      We    have   reviewed       the    record    and    find     no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.              Barcus v. Sears, Roebuck & Co., No.

1:12-cv-00724-CCB (D. Md. Aug. 28, 2013).                    Additionally, we deny

Barcus’       request    for    leave    to    amend    her        complaint     to     add

additional employment discrimination claims.                       See Cozzarelli v.

Inspire Pharm., Inc., 549 F.3d 618, 630-31 (4th Cir. 2008).                              We

dispense       with     oral    argument      because       the    facts   and        legal

contentions      are    adequately      presented      in    the    materials     before

this Court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2